DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: None 
Cancelled: None  
Added: None 
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner has determined that Otani teaches "generating at the RGB video display a signal corresponding to each executed control and data signal." This is allegedly taught at ¶24 of Otani. Applicants respectfully disagree with this determination.
Examiner respectfully disagrees with the applicant in that the claim limitation argued is still broad and Otani stated that the logic analyzer system 600 could be used to monitor the image data that is on the serial line, but as stated further in Paragraph [0024] it teaches that “ The image extractor 610 receives the serial packet data stream on connection 121 and the serial clock on connection 122 and converts the serial data stream to a parallel data (control and data signal), unpacketized the data to extract and display the image data (a diagnostic signal is generated when the data is unpacketized and extracted) that is being carried on the communication line 121 in RGB format as a bitmap image for display on the display 614.” 

Applicant argues: Office Action that "Otani teaches wherein the diagnostics processor counts the number of ones in a binary data line of a received diagnostic data signal and determines whether the count is exactly equal to the number of ones in a corresponding binary data line of the data signal sent to the display (see paragraph 24)." It is respectfully submitted that paragraph 24 of Otani cannot be fairly interpreted to teach the subject matter of claim 6.
Examiner agrees with the applicant in that Otani fails to disclose the limitations “wherein the diagnostics processor counts the number of ones in a binary data line of a received diagnostic data signal and determines whether the count is exactly equal to the number of ones in a corresponding binary data line of the data signal sent to the display” as taught by Claim 6. 

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9-15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0303097 to Otani in view of U.S. Publication 2010/0301876 to Hartrampf.

Regarding claims 1, Otani teaches a method for diagnosis connectivity and operation of a digital RGB video display, comprising:
transmitting video control and data signals from a video input device to an RGB video display (see paragraph 2);
executing the control and data signals on the RGB video display (see display 124 receiving serial packet data including RGB and paragraph 23); 
generating at the RGB video display a diagnostic signal corresponding to each executed control and data signal (see paragraph 24 discussing the logic analyzer);
transmitting the diagnostic signals to a diagnostics processor (see Fig. 1 logic analyzer system 600).
Otani does not explicitly teach determining using the diagnostic processor whether each of the diagnostic signals is indicative of a correctly executed control or data signal; and
taking corrective action when a diagnostic signal indicates that a corresponding video control or data signal was not received or not properly executed by the RGB video display.
However, Hartrampf teaches determining using the diagnostic processor whether each of the diagnostic signals is indicative of a correctly executed control or data signal (see paragraph 3); and
taking corrective action when a diagnostic signal indicates that a corresponding video control or data signal was not received or not properly executed by the RGB video display (see paragraph 3).
It would have been obvious to a person having ordinary skill in the art to combine the corrective action from an error diagnosis as taught by Hartrampf with the logic analyzer of Otani for the purpose of enhancing the display with the diagnostic data by adjusting the data signals sent to the display when errors are detected.

Regarding claims 2 and 12, Otani in view of Hartrampf teaches the method of claim 1.  Otani teaches wherein the video control and data signals include red, green, blue color data signals, a clock control signal, a horizontal synchronization control signal, a vertical synchronization control signal, and a data enable control signal (see paragraph 26 and 29).

Regarding claims 3 and 13, Otani in view of Hartrampf teaches the method of claim 1 and system of claim 11.  Otani teaches wherein a loss of a control signal results in a loss of the corresponding diagnostic signal (see paragraph 24).

Regarding claims 4 and 14, Otani in view of Hartrampf teaches the method of claims 2 and system of claim 12.  Otani teaches wherein the diagnostic clock signal is the same as the clock signal (see Fig. 1 serial clock going to display 124 and logic analyzer 600).

Regarding claims 5 and 15, Otani in view of Hartrampf teaches the method of claim 2 and system of claim 12.  Otani teaches wherein one or more RGB data lines is used as a diagnostic signal to check display output (see paragraph 24).

Regarding claims 7 and 17, Otani in view of Hartrampf teaches the method of claim 1 and system of claim 11.  Hartrampf teaches wherein pixel data from the video display is read into the diagnostics processor to generate a return data image that is compared with an original image stored in the video input device (see paragraph 3).

Regarding claims 9 and 19, Otani in view of Hartrampf teaches the method of claim 1 and system of claim 11.  Hartrampf teaches wherein the diagnostics processor and the video input device are the same device (see paragraph 3).

Regarding claims 10 and 20, Otani in view of Hartrampf teaches the method of claim 1 and system of claim 11.  Otani teaches wherein the diagnostics processor and video input device are separate devices (see Fig. 1).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0303097 to Otani in view of U.S. Publication 2010/0301876 to Hartrampf and U.S. Publication 2009/0059085 to Yoshioka.

Regarding claims 8 and 18, Otani in view of Hartrampf teaches the method of claim 1 and system of claim 11.  Otani in view of Hartrampf does not teach wherein the video control signals are connected to buffer circuitry to facilitate generation and transmission of diagnostic signals to the diagnostics processor without affecting termination impedance of the display signals.
However, Yoshioka teaches wherein the video control signals are connected to buffer circuitry to facilitate generation and transmission of diagnostic signals to the diagnostics processor without affecting termination impedance of the display signals (see paragraph 51).
It would have been obvious to a person having ordinary skill in the art to combine the output buffer as taught by Yoshioka with the logic analyzer of Otani in view of Hartrampf for the purpose of enhancing the display with the diagnostic output with a known buffer to enhance a similar system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625